Filed 8/16/16 P. v. Hedegeman CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B270844
                                                                         (Super. Ct. No. SA078285-04)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

DARNELL HEDGEMAN,

     Defendant and Appellant.



                   Darnell Hedgeman appeals his conviction by plea to second degree robbery
                         1
(Pen. Code, §211) with a firearm enhancement (§ 12022, subd. (a)(1)), entered pursuant
to a negotiated plea in which appellant was sentenced to six years state prison. Appellant
was ordered to pay, among other things, victim restitution (§ 1202.4, subd. (f)), a $400
restitution fine (§ 1202.4, subd. (b)), a $400 parole revocation fine (§ 1202.45), a $40
court operations fee (§ 1465.8, subd. (a)(1)), a $30 criminal conviction assessment (Gov.
Code, § 70373), and a $10 crime prevention fine (§ 1202.5).
                   We appointed counsel to represent appellant on this appeal. After
examination of the record, counsel filed an opening brief in which no issues were raised.



         1
             All statutory references are to the Penal Code.
              On June 6, 2016, we advised appellant that he had 30 days within which to
personally submit any contentions or issues which he wished us to consider. We have
received no response from appellant.
              The probation report reflects that appellant was the driver of a car used in
the armed robbery of a Home Depot store in Hawthorne on July 26, 2011. Pursuant to
the negotiated plea, the trial court dismissed armed robbery and kidnapping counts
regarding the second robbery of a Home Depot on May 4, 2009.
              We have examined the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441; People v. Kelly (2006) 40 Cal.4th 106, 125-
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.

We concur:


              GILBERT, P. J.


              PERREN, J




                                             2
                               Stephen A. Marcus, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Richard M. Doctoroff, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance by Plaintiff and Respondent.